Citation Nr: 0304198	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-05 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1998, for the award of a total rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from October 1970 to 
November 1974.  The record discloses the appellant also had 
service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a total rating based upon 
individual unemployability (TDIU).


REMAND

A review of the evidence shows that in March 1998, the 
appellant filed a formal application for increased 
compensation benefits based upon unemployability.  At that 
time, service connection was in effect for maxillary 
sinusitis with headaches, evaluated as 50 percent disabling; 
residuals of sprain of the right acromioclavicular joint, 
evaluated as 30 percent disabling; and scars of the back and 
right arm, residuals of automobile accident, evaluated as 0 
percent disabling.  The service-connected disabilities had a 
combined rating evaluation of 70 percent.  In July 1998, the 
RO determined that the evidence on file at that time did not 
support an award of a total rating based upon individual 
unemployability.

Received on November 16, 1998 was a statement from a private 
psychologist who related the veteran's psychiatric illness to 
her physical disabilities.  In a March 1999 rating decision, 
the RO granted service connection for major depressive 
disorder and generalized anxiety disorder, and assigned a 70 
percent rating for this disability, effective from November 
16, 1998.  The combined rating evaluation for the service-
connected disabilities was 90 percent.  Additionally, in that 
March 1999 rating decision, the RO granted entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability.  This decision was predicated 
upon a finding that the evidence showed the appellant was 
rendered unemployable due to the severity of her psychiatric 
disability.  The effective date assigned was November 16, 
1998.

The Board construes a substantive appeal submitted by the 
veteran in February 2000 as a claim for entitlement to an 
effective date earlier than November 16, 1998 for the grant 
of service connection for major depressive disorder and 
generalized anxiety disorder.  The Board further finds that 
this issue is intertwined with the issue of entitlement to an 
effective date earlier than November 16, 1998, for the award 
of a total rating for compensation purposes based upon 
individual unemployability and must be adjudicated prior to 
consideration of the latter issue. Harris v. Derwinski, 1 
Vet. App. 180 (1991).

The record also indicates that the veteran apparently 
received a disability retirement in 1996 from her place of 
employment, the VA medical Center in Birmingham, Alabama and 
that she has been evaluated by the Vocational, Rehabilitation 
and Educational Service.  These records are not on file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to take the 
appropriate action to obtain copies of 
the administrative records pertaining to 
the veteran's disability retirement from 
the Birmingham VAMC.  If established, the 
RO is requested to associate the VR&E 
folder with the veteran's adjudication 
claims folder. 

2.  The RO should adjudicate the issue of 
entitlement to an effective date earlier 
than November 16, 1998 for the grant of 
service connection for major depressive 
disorder and generalized anxiety 
disorder.  If the benefit sought is not 
granted the appellant should be notified 
of that denial and of his appellate 
rights.

3.  The RO should re-adjudicate the issue 
of entitlement to an effective date 
earlier than November 16, 1998, for the 
award of a total rating for compensation 
purposes based upon individual 
unemployability.

4.  The RO is requested to ensure that 
all notification and development actions 
required by Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) and the 
implementing regulations are fully 
complied with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with a supplemental 
statement of the case (SSOC) and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




